Title: General Orders, 18 July 1779
From: Washington, George
To: 


        
          Head-Quarters Stony-Point [N.Y.] Sunday July 18th 1779.
          Parole[  ]C. Signs[  ]
        
        At a General Court Martial held at Stony-Point in the Light-Infantry the 17th instant by order of Brigadier General Wayne whereof Colonel Meigs was President, William Fitzgerald of the 9th Pennsylvania regiment, Isaac Wilson of Colonel Bradford’s regiment—John Williams of the 4th Maryland regiment—Joseph Case of the 1st Connecticutt regiment and John Blackman of Colo. Bradley’s regiment were

tried for, “Deserting to the enemy” found guilty and sentenced (two thirds of the court agreeing thereto) to suffer death.
        His Excellency the Commander in Chief confirms the sentences and orders the abovementioned Criminals to be hung this afternoon at 5 ôclock in the Flag-Bastion.
      